Cite as 2016 Ark. 195

                SUPREME COURT OF ARKANSAS

IN RE SUSPENSION OF ATTORNEYS                     Opinion Delivered   April 28, 2016
WHO FAILED TO PAY 2016 ANNUAL
ATTORNEY-LICENSE FEE


                                        PER CURIAM


       The final deadline for attorneys to pay the 2016 annual attorney-license fee was April

15, 2016. Rule VII(C) of the Rules Governing Admission to the Bar imposes an automatic

suspension on those attorneys who fail to pay the annual fee by the final deadline following

a series of three pre-suspension notices. The attorneys named on the attached list failed to pay

the annual license fee by the final deadline of April 15, 2016. Therefore, those attorneys were

automatically suspended on April 16, 2016, by operation of Rule VII(C) and shall not practice

law in the State of Arkansas until reinstated or except during a stay of the suspension as

provided in Rule VII(C)(15).

       We take this opportunity to remind those attorneys who no longer want an Arkansas

attorney’s license that we are permitting suspended attorneys to surrender their licenses

voluntarily without paying past dues and penalties owed, and we will continue to do so until

December 31, 2016. See In re Amendments to Rules Governing Admission to the Bar, Rule VII,

2015 Ark. 280 (per curiam). Attorneys who wish to petition this court to surrender their

licenses voluntarily should begin that process by contacting the Office of the Committee on

Professional Conduct.